                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Wendy Mosconas

     v.                                    Case No. 18-cv-883-PB
                                           Opinion No. 2019 DNH 177
Andrew Saul, 1 Commissioner,
Social Security Administration


                               O R D E R

     Wendy Mosconas, who appears pro se, moves to reverse the

decision of the Commissioner of the Social Security

Administration (“SSA”), as announced by an Administrative Law

Judge (“ALJ”), to deny her application for supplemental security

income, or SSI, under Title XVI of the Social Security Act, 42

U.S.C. § 1382.   The Commissioner, in turn, moves for an order

affirming his decision.    For the reasons that follow, I affirm

the Commissioner’s decision.

                          I. Scope of Review

     The scope of judicial review of the Commissioner’s decision

is as follows:

     The [district] court shall have power to enter, upon
     the pleadings and transcript of the record, a judgment
     affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without
     remanding the cause for a rehearing. The findings of
     the Commissioner of Social Security as to any fact, if


     1 On June 17, 2019, Andrew Saul was sworn in as Commissioner
of Social Security. He replaced the nominal defendant, Nancy A.
Berryhill, who had been Acting Commissioner of Social Security.


                                   1
     supported by substantial evidence, shall be conclusive
     . . . .

42 U.S.C. § 405(g) (setting out standard of review for decisions

on claims for DIB); see also 42 U.S.C. § 1383(c)(3) (applying §

405(g) to SSI decisions).    However, the court “must uphold a

denial of social security disability benefits unless ‘the

[Commissioner] has committed a legal or factual error in

evaluating a particular claim.’”       Manso-Pizarro v. Sec’y of HHS,

76 F.3d 15, 16 (1st Cir. 1996) (per curiam) (quoting Sullivan v.

Hudson, 490 U.S. 877, 885 (1989)).

                            II. Background

     Mosconas was born in 1971.    She has worked as a stylist, as

a waitress, as a bartender, and as a business owner/manager, but

in the 15 years prior to the ALJ’s decision, she did not perform

any of those jobs at a level that qualifies as “substantial

gainful activity” as that term is defined in the social security

regulations.   See 20 C.F.R. §§ 416.910 & 416.972.     When she

applied for SSI, Mosconas was living in an encampment of

homeless people.

     In June of 2015, Mosconas received a physical examination

from Dr. Peter Loeser.   He reported a chief complaint of lower

abdominal pain and noted treatment for abdominal problems, and

documentation thereof, dating to the 1990.      He also reported:

     Currently, the patient notes episodic mild to severe
     lower generalized abdominal/pelvic pain, which occurs


                                   2
     immediately when upright (sitting/standing) and builds
     to a severe level after 2 hours. The patient notes
     almost immediate improvement of these symptoms with
     laying down.

Administrative Transcript (hereinafter “Tr.”) 247.    After

examining Mosconas, Dr. Loeser reported “unremarkable” findings

with respect to Mosconas’s: head, ears, eyes, nose, throat, and

neck; cervical, thoracic, and lumbar spine; and lower

extremities.    With respect to Mosconas’s lungs, cardiovascular

system, and abdomen, Dr. Loeser found: “Abdomen with mild

diffuse tenderness to palpation without rebound tenderness or

guarding.    Otherwise, unremarkable heart, lung, and abdominal

examination.”    Tr. 248.   With respect to her upper extremities,

he found:

     The patient den[ies] any range of motion in the right
     shoulder with associated pain both actively and
     passively – keeping her elbow locked at her side.
     Mild generalized pain on palpation of the right
     glenohumeral joint without crepitus, effusion, or
     atrophy of the supporting musculature. Otherwise,
     unremarkable upper extremity examination . . . .

Tr. 249.    Finally, with respect to gait and station, Dr.

Loeser found:

     Areas examined with expected normal findings: Normal
     ability to sit and stand, step up and down, get on and
     off the examination table, remove and put back on
     shoes, squat and rise from a squat, ambulate, and walk
     on toes and heels. [Exceptions to these findings
     noted below.]
     Pertinent findings during this examination: The
     patient is able to perform the above tasks without
     apparent pain or deficits.



                                   3
Tr. 249.   Based upon the foregoing findings, Dr. Loeser made the

following assessment:

      Lower abdominal pain: Other than mild diffuse
      abdominal pain and right shoulder pain and no ability
      to demonstrate any range of motion in the right
      shoulder, there are several hospital discharge
      summaries from 1998 and 1997 as noted above. There is
      no available documentation or imaging studies related
      to the patient[’s] right shoulder symptoms. The
      patient moves with ease around the examination room
      without any apparent deficits or impairments.

Id.   Based upon the foregoing assessment, Dr. Loeser made the

following diagnosis:

      Lower abdominal pain of uncertain etiology –
      complicated by a history of and multiple procedures
      related to ureteral duplication, recurrent urinary
      tracts, anastomotic biliary stricture, and choledochal
      cyst. Apparent frozen right shoulder of uncertain
      etiology without any available supportive
      documentation.

Tr. 258.   It does not appear that Mosconas ever saw Dr. Loeser

again.

      In November of 2015, Mosconas saw Dr. Emily Henderson for

the purposes of establishing care and obtaining medical

documentation for a disability claim.   In her progress note, Dr.

Henderson reported

      Mrs. Mosconas is requesting disability as she has
      abdominal pain when she stands for prolonged periods,
      which she attributes to gravity pulling on her kidneys
      and urinary system. The pain is diffuse, and is not
      associated with any nausea [or] vomiting. It is
      relieved by lying down, and there are no exacerbating
      factors aside from standing.




                                 4
Tr. 254.   While Dr. Henderson set out a plan for Mosconas’s

care, she declined to write a letter in support of an

application for disability benefits.   As she stated in her

progress note: “I explained [to Mosconas] that I will need to

obtain more information and cannot provide a letter for

disability today during her first clinic appointment.”    Tr. 256.

It does not appear that Mosconas ever saw Dr. Henderson again.

     On January 4, 2016, Mosconas applied for SSI, claiming that

she had been disabled since January 27, 2015, as a result of

kidney disease, anemia, psoriasis, gastroesophageal reflux

disease, fibroids, bursitis, ureteral disease, bladder disease,

biliary disease, and gastrointestinal disease.

     The Disability Determination Explanation (“DDE”) form that

resulted from Mosconas’s application includes an assessment of

her physical residual functional capacity (“RFC”) 2 performed by

Andrea Murphy, who is a single decisionmaker (“SDM”). 3   Among

other things, Ms. Murphy said that Mosconas could stand and/or

walk, with normal breaks, for about six hours in an eight-hour


     2 “[R]esidual functional capacity ‘is the most [a claimant]
can still do despite [his or her] limitations.’” Purdy v.
Berryhill, 887 F.3d 7, 10 n.2 (1st Cir. 2018) (quoting 20 C.F.R.
§ 416.945(a)(1)) (brackets in the original).
     3
      “A single decisionmaker is an employee of the Social
Security Administration who has no medical credentials.” Riel
v. Berryhill, No. 18-cv-278-LM, 2019 WL 636883, at *3 (D.N.H.
Jan. 25, 2019) (citations omitted), R. & R. approved by 2019 WL
635408 (Feb. 13, 2019).


                                 5
workday and could sit, with normal breaks, for about six hours

in an eight-hour workday.   See Tr. 32.

     The SSA denied Mosconas’s application.     She appealed that

decision, but waived her right to a hearing.     Thereafter, an ALJ

issued the decision that Mosconas now appeals.

     In his decision, dated October 30, 2017, the ALJ found that

Mosconas had one severe impairment, which he described as “a

right shoulder impairment.”   Tr. 12.    He then found that

Mosconas’s shoulder impairment was not severe enough to satisfy

the criteria that define an impairment that is per se disabling

according to the SSA’s regulations.     The ALJ continued by

determining that Mosconas had the RFC

     to perform light work as defined in 20 CFR 416.967(b)
     except [that] she can [only] occasionally climb,
     balance, stoop, kneel, crouch and crawl . . .
     occasionally reach overhead and laterally on the right
     [and] must avoid concentrated exposure to hazards such
     as machinery and heights.

Tr. 13.   In determining Mosconas’s RFC, the ALJ gave great

weight to the opinion of Dr. Loeser, but, in accordance with SSA

policy, he did not consider the opinion of the single

decisionmaker that was reported on Mosconas’s DDE form.

Finally, after noting that Mosconas had no past relevant work,

because she had not worked at a level that satisfied the

“substantial gainful activity” standard for the previous 15

years, the ALJ determined that the limitations he included in



                                 6
her RFC had “little or no effect on the occupational base of

light unskilled work,” Tr. 16.   Accordingly, he ruled that

Mosconas had not been under a disability since January 4, 2016,

the date on which she filed her application for SSI.

                          III. Discussion

    A. The Legal Framework

    To be eligible for supplemental security income, a person

must be aged, blind, or disabled, and must meet certain

requirements pertaining to income and assets.    42 U.S.C. §

1382(a).   The only question in this case is whether the ALJ

correctly determined that Mosconas was not under a disability

from January 4, 2016, through October 30, 2017.

     To decide whether a claimant is disabled for the purpose of

determining eligibility for SSI, an ALJ is required to employ a

five-step sequential evaluation process.    See 20 C.F.R. §

416.920.

     The steps are: 1) if the [claimant] is engaged in
     substantial gainful work activity, the application is
     denied; 2) if the [claimant] does not have, or has not
     had within the relevant time period, a severe
     impairment or combination of impairments, the
     application is denied; 3) if the impairment meets the
     conditions for one of the “listed” impairments in the
     Social Security regulations, then the application is
     granted; 4) if the [claimant’s] “residual functional
     capacity” is such that he or she can still perform
     past relevant work, then the application is denied; 5)
     if the [claimant], given his or her residual
     functional capacity, education, work experience, and
     age, is unable to do any other work, the application
     is granted.


                                 7
Purdy, 887 F.3d at 10 (quoting Seavey v. Barnhart, 276 F.3d 1, 5

(1st Cir. 2001); citing 20 C.F.R. § 416.920).

     At the first four steps in the sequential evaluation

process, the claimant bears both the burden of production and

the burden of proof.   See Purdy, 887 F.3d at 9 (citing Freeman

v. Barnhart, 274 F.3d 606, 608 (1st Cir. 2001)); see also Bowen

v. Yuckert, 482 U.S. 137, 146 (1987).   She must prove she is

disabled by a preponderance of the evidence.    See Mandziej v.

Chater, 944 F. Supp. 121, 129 (D.N.H. 1996) (citing Paone v.

Schweiker, 530 F. Supp. 808, 810-11 (D. Mass. 1982)).    However,

     [o]nce the [claimant] has met his or her burden at
     Step 4 to show that he or she is unable to do past
     work due to the significant limitation, the
     Commissioner then has the burden at Step 5 of coming
     forward with evidence of specific jobs in the national
     economy that the [claimant] can still perform. Arocho
     v. Sec’y of Health & Human Servs., 670 F.2d 374, 375
     (1st Cir. 1982). If the [claimant’s] limitations are
     exclusively exertional, then the Commissioner can meet
     her burden through the use of a chart contained in the
     Social Security regulations. 20 C.F.R. § 416.969;
     Medical-Vocational Guidelines, 20 C.F.R. pt. 404,
     subpt. P, App. 2, tables 1-3 (2001), cited in 20
     C.F.R. § 416.969; Heckler v. Campbell, 461 U.S. 458
     (1983). “The Grid,” as it is known, consists of a
     matrix of the [claimant’s] exertional capacity, age,
     education, and work experience. If the facts of the
     [claimant’s] situation fit within the Grid’s
     categories, the Grid “directs a conclusion as to
     whether the individual is or is not disabled.” 20
     C.F.R. pt. 404, subpt. P, App. 2, § 200.00(a), cited
     in 20 C.F.R. § 416.969. However, if the claimant has
     nonexertional limitations (such as mental, sensory, or
     skin impairments, or environmental restrictions such
     as an inability to tolerate dust, id. § 200(e)) that
     restrict his [or her] ability to perform jobs he [or


                                 8
     she] would otherwise be capable of performing, then
     the Grid is only a “framework to guide [the]
     decision,” 20 C.F.R. § 416.969a(d) (2001). See also
     Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996)
     (discussing use of Grid when applicant has
     nonexertional limitations).

Seavey, 276 F.3d at 5 (parallel citations omitted).
     B.   Mosconas’s Claims

     In her motion to reverse the Commissioner’s decision,

Mosconas claims that I should both reverse the Commissioner’s

decision and order an immediate award of benefits because: (1)

the sole RFC assessment of record establishes that she can only

work about six hours in an eight-hour workday; (2) the ALJ

adopted that RFC assessment; and (3) there is no evidence in the

record that she can work “on a regular and continuing basis,” 20

C.F.R. § 416.945(b), i.e., “8 hours a day, for 5 days a week, or

an equivalent work schedule,” Social Security Ruling (“SSR”) 96-

8p, 1996 WL 374184, at *2 (S.S.A. July 2, 1996).   In Mosconas’s

view, the ALJ committed a legal error by determining that she

was not disabled because he was bound by his determination that

she could not work eight hours a day.   There are several

problems with that argument.

     First, the RFC assessment to which Mosconas refers, i.e.,

the one by the single decisionmaker that is reported on her DDE

form, does not say that she can only work about six hours a day.

It says that she can “[s]tand and/or walk (with normal breaks)

for a total of: [a]bout 6 hours in an 8-hour workday,” Tr. 32,

                                9
and that she can also “[s]it (with normal breaks) for a total

of: [a]bout 6 hours in an 8-hour workday,” id.    A person who can

perform six hours of standing and/or walking plus six hours of

sitting is not incapable of working eight hours a day.

       Second, as the ALJ pointed out, the SDM who rendered the

RFC assessment that was reported on the DDE form is not a

medical source so, necessarily, her RFC assessment is not a

medical opinion.    See 20 C.F.R. § 416.927(a)(1) (“Medical

opinions are statements from acceptable medical sources . . .

.”).    Because an RFC assessment by an SDM is not a medical

opinion, such an assessment “does not qualify as substantial

evidence on which an ALJ may rely when making an RFC

assessment.”    Chambers v. Colvin, 16-cv-087-LM, 2016 WL 6238514,

at *6 (D.N.H. Oct. 25, 2016) (quoting Stratton v. Astrue, 987 F.

Supp. 2d 135, 152 (D.N.H. 2012)) (other citations omitted).

Accordingly, and notwithstanding Mosconas’s unsupported

assertion to the contrary, the ALJ did not adopt the SDM’s RFC

assessment or find that she only had the capacity to work for

six hours a day.    Rather, the ALJ “expressly note[d] that the

single decision-maker opinion has not been considered either as

medical opinion evidence, or as non-medical opinion evidence.”

Tr. 15 (emphasis added).    If the ALJ did not consider the SDM’s

RFC assessment, he surely did not agree with or adopt it as his

own.


                                 10
       In support of her assertion that the ALJ did adopt the

SDM’s RFC assessment, Mosconas correctly points out that the ALJ

said that

       [n]o treating, examining or reviewing source described
       more significant clinical or diagnostic abnormalities,
       or assessed greater limitations than those described
       in the determined residual functional capacity.

Tr. 15.    In her view, that statement means that the ALJ fully

agreed with the “determined RFC,” which she takes to be the RFC

by the SDM that was reported on the DDE form.    But the

“determined RFC” to which the ALJ referred was the RFC that he

determined, not the RFC assessed by the SDM; as I have noted,

the ALJ expressly stated that he did not consider the SDM’s RFC

assessment.

       Finally, with respect to Mosconas’s contention that “[t]he

Commissioner did not produce any evidence showing that [she] can

perform work in the national economy for 8 hours a day,” Cl.’s

Mot. to Reverse (doc. no. 15) ¶ 8, I note that it was not the

Commissioner’s burden to prove that Mosconas had the RFC to work

for eight hours a day; it was her burden to prove that she did

not.    And for the reasons I have just explained, she has not

carried that burden; she has produced no evidence that would

support an RFC finding by the ALJ that she was incapable of

working for eight hours a day.




                                 11
     To be sure, when the sequential evaluation process moves

past Step 4, “the Commissioner . . . has the burden at Step 5 of

coming forward with evidence of specific jobs in the national

economy that the [claimant] can still perform,” Seavey, 276 F.3d

at 5 (quoting Arocho, 670 F.2d at 375).    But Mosconas is

incorrect in her argument that at Step 5, “[t]he Commissioner

must come forward with proof that the claimant has the RFC to

perform jobs in the national economy that meet[] the

requirement[s] of Social Security Ruling (SSR) 96-8p.”    Cl.’s

Mem. of Law (doc. no. 15-1) 4.   Rather, at Step 5, the

Commissioner must produce evidence of jobs the claimant can do,

given the RFC ascribed to the claimant earlier in the sequential

evaluation process.   And that is just what the ALJ did here.     He

identified Mosconas’s non-exertional limitations, supportably

found that they did not significantly erode the occupational

base of light unskilled work, and on that basis, he used the

“grids” as a framework to determine that Mosconas was not

disabled.   Accordingly, I conclude that the ALJ committed no

error at Step 5 of the sequential evaluation process.

     In her response to the Commissioner’s motion to affirm,

Mosconas reiterates the arguments she made in her motion to

reverse, but she also appears to argue that the ALJ’s RFC

assessment provides a basis for reversal because it is not

supported by substantial evidence.    Specifically, she argues


                                 12
that: (1) the ALJ implicitly determined that she had the RFC to

work eight hours a day; while (2) her testimony, the opinions of

Drs. Loeser and Henderson, and the SDM’s RFC assessment all

establish, without contradiction, that she lacks the capacity to

remain upright (i.e., sitting, standing, or walking) for long

enough, without needing to lie down, to work eight hours a day.

That argument is not persuasive.

     First, as I have already explained, the SDM’s RFC

assessment did not establish a disabling limitation on

Mosconas’s ability to remain upright; the SDM determined that

Mosconas could stand/walk for about six hours in an eight-hour

workday and could also sit for about six hours in an eight-hour

workday.   Second, while Mosconas asserts that the opinions of

Drs. Loeser and Henderson support a finding that she does not

have the RFC to work for eight hours a day, those doctors’

examination reports do not contain medical opinions that limit

Mosconas to less than eight hours a day of being upright as a

result of abdominal issues. 4   Rather, the portions of those

reports upon which Mosconas relies are her own reports to those

doctors.   But it is well established that “[s]tatements in a




     4 To the contrary, Dr. Loeser found that Mosconas had an
unremarkable abdominal examination apart from “mild diffuse
tenderness to palpation without rebound tenderness or guarding,”
Tr. 248, and he found that she had a “[n]ormal ability to sit
and stand [and] ambulate,” Tr. 249.


                                 13
medical record that merely repeat a claimant’s subjective

complaints are not medical opinions.”   Tann v. Berryhill, No.

16-cv-449-JD, 2017 WL 1326235, at *5 n.6 (D.N.H. Apr. 10, 2017).

Thus, the only evidence to support the limitation that,

according to Mosconas, renders her disabled is her own testimony

about her symptoms.   But: (1) a claimant’s “statements of

symptoms alone are not enough to establish the existence of a

physical or mental impairment or disability,” SSR 16-3p, 2016 WL

1119029, at *2 (S.S.A. Mar. 16, 2016); (2) the ALJ supportably

found “that the claimant’s statements concerning her impairments

and their impact on her ability to work [were] not entirely

supported in light of her medical history and the reports of the

treating and examining physicians,” Tr. 14; and (3) Mosconas

does not challenge the ALJ’s evaluation of her statements about

her symptoms.

     In short, the ALJ committed no error in assessing

Mosconas’s RFC.

                          IV. Conclusion

     Because the ALJ has committed neither a legal nor a factual

error in evaluating Mosconas’s claim, see Manso-Pizarro, 76 F.3d

at 16, I deny the claimant’s motion for an order reversing the

Commissioner’s decision, document no. 15, and I grant the

Commissioner’s motion for an order affirming his decision,




                                14
document no. 18.    The clerk of the court shall enter judgment in

favor of the Commissioner and close the case.

      SO ORDERED.

                                      /s/ Paul J. Barbadoro
                                      Paul J. Barbadoro
                                      United States District Judge

October 7, 2019

cc:   Wendy Mosconas, pro se
      Lisa G. Smoller, Esq.




                                 15
